                Case 20-12737-KBO               Doc 191        Filed 11/23/20         Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-12737 (KBO)
TRUST, et al.,1                                                 :
                                                                : (Jointly Administered)
         Debtors.                                               :
--------------------------------------------------------------- x
                 NOTICE OF AMENDED AGENDA OF FIRST DAY MATTERS
                 SCHEDULED FOR NOVEMBER 24, 2020 AT 1:00 P.M. (EST)2

           ***THIS HEARING HAS BEEN ADJOURNED TO NOVEMBER 30, 2020
             AT 2:00 P.M. (EST) WITH THE PERMISSION OF THE COURT***

     This hearing will be held telephonically via CourtCall. All parties wishing to appear must do
                  so telephonically by contacting CourtCall, LLC at 866-582-6878.

         Topic: Pennsylvania Real Estate Investment Trust, et al., Case No. 20-12737 (KBO)
          Time: November 24, 2020 at 1:00 p.m. (Eastern Standard Time) (US and Canada)

MATTERS UNDER CERTIFICATION OF COUNSEL / CERTIFICATE OF NO
OBJECTION:

1.        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
          (A) to File a Consolidated List of Creditors in Lieu of Submitting a Separate Mailing
          Matrix for Each Debtor and (B) to File a Consolidated List of the Debtors’ Thirty Largest
          Unsecured Creditors, and (II) Limiting the Requirement as to Certain Equity Security
          Holdings Disclosures [D.I. 3, filed 11/01/2020].

          Objection Deadline: November 17, 2020, at 4:00 p.m. (prevailing Eastern Time);
          extended to November 20, 2020, at 12:00 a.m. (prevailing Eastern Time) for the United
          States Trustee (“UST”).

          Related Documents:

          A.      Interim Order (I) Authorizing the Debtors (A) to File a Consolidated List of
                  Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor and (B)

1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.
2
         Amends Notice of Agenda of First Day Matters Scheduled for November 24, 2020 at 1:00 p.m. [D.I. 179]
filed on November 20, 2020. Amended items in BOLD.


EAST\177648929
             Case 20-12737-KBO           Doc 191      Filed 11/23/20    Page 2 of 11




                 to File Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors and
                 (II) Limiting the Requirement as to Certain Equity Security Holdings Disclosures
                 [D.I. 72; filed 11/03/2020].

       B.        Certificate of No Objection Regarding Motion of the Debtors for Entry of Interim
                 and Final Orders (I) Authorizing the Debtors (A) to File a Consolidated List of
                 Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor and (B)
                 to File a Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors and
                 (II) Limiting the Requirement as to Certain Equity Security Holdings Disclosures
                 [D.I. 160, filed 11/19/2020].

       C.        Final Order (I) Authorizing the Debtors (A) to File a Consolidated List of
                 Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor
                 and (B) to File a Consolidated List of the Debtors’ Thirty Largest Unsecured
                 Creditors and (II) Limiting the Requirement as to Certain Equity Security
                 Holdings Disclosures [D.I. 187, filed 11/23/2020].

       Responses Received: None.

       Status:      A final order has been entered in this matter. Therefore, no hearing is
                    necessary.

2.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Pay Certain Prepetition Taxes and (II) Granting Related Relief [D.I. 6, filed 10/18/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Taxes and (II)
                 Granting Related Relief [D.I. 75, filed 11/03/2020].

       B.        Certificate of No Objection Regarding Motion of the Debtors for Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Pay Certain Prepetition Taxes and
                 (II) Granting Related Relief [D.I. 162, filed 11/19/2020].

       C.        Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Taxes and
                 (II) Granting Related Relief [D.I. 185, filed 11/23/2020].

       Responses Received: None.

       Status:      A final order has been entered in this matter. Therefore, no hearing is
                    necessary.

3.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Pay Certain Prepetition Claims of Trade Creditors and (II) Granting Related Relief [D.I. 7,
       filed 11/01/2020].


EAST\177648929                                    2
             Case 20-12737-KBO           Doc 191      Filed 11/23/20    Page 3 of 11




       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
                 Trade Creditors and (II) Granting Related Relief [D.I. 76, filed 11/03/2020].

       B.        Certification of Counsel Regarding Motion of the Debtors for Entry of Interim and
                 Final Orders (I) Authorizing the Debtors to Pay Certain Prepetition Claims of Trade
                 Creditors and (II) Granting Related Relief [D.I. 157, filed 11/19/2020].

       C.        Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
                 Trade Creditors and (II) Granting Related Relief [D.I. 182, filed 11/23/2020].

       Responses Received: None.

       Status:      A final order has been entered in this matter. Therefore, no hearing is
                    necessary.

4.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Continue Their Insurance Policies and Pay Prepetition Obligations in Respect Thereof and
       (II) Granting Related Relief [D.I. 8, filed 11/01/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Interim Order (I) Authorizing the Debtors to Continue Their Insurance Policies and
                 Pay Prepetition Obligations in Respect Thereof and (II) Granting Related Relief
                 [D.I. 77, filed 11/03/2020].

       B.        Certification of Counsel Regarding Insurance Motion [D.I. 105, filed 11/05/2020].

       C.        Interim Order (I) Authorizing the Debtors to Continue Their Insurance Policies and
                 Pay Prepetition Obligations in Respect Thereof and (II) Granting Related Relief
                 [D.I. 115, filed 11/06/2020].

       D.        Certification of Counsel Regarding Motion of the Debtors for Entry of Interim and
                 Final Orders (I) Authorizing the Debtors to Continue Their Insurance Policies and
                 Pay Prepetition Obligations in Respect Thereof and (II) Granting Related Relief
                 [D.I. 159, filed 11/19/2020].

       E.        Final Order (I) Authorizing the Debtors to Continue Their Insurance Policies
                 and Pay Prepetition Obligations in Respect Thereof and (II) Granting Related
                 Relief [D.I. 183, filed 11/23/2020].




EAST\177648929                                    3
             Case 20-12737-KBO          Doc 191      Filed 11/23/20   Page 4 of 11




       Responses Received: None.

       Status:      A final order has been entered in this matter. Therefore, no hearing is
                    necessary.

5.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Continue Performing Under Prepetition Hedging and Trading Agreements and Honor
       Obligations Related Thereto, and (II) Confirming Non-Waiver of Prepetition Swap
       Participants’ Safe Harbor Rights [D.I. 9, filed 11/01/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Interim Order (I) Authorizing the Debtors to Continue Performing Under
                 Prepetition Hedging and Trading Agreements and Honor Obligations Related
                 Thereto and (II) Confirming Non-Waiver of Prepetition Swap Participants’ Safe
                 Harbor Rights [D.I. 78, filed 11/03/2020].

       B.        Certificate of No Objection Regarding motion of the Debtors for Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Continue Performing Under
                 Prepetition Hedging and Trading Agreements and Honor Obligations Related
                 Thereto, and (II) Confirming Non-Waiver of Prepetition Swap Participants’ Safe
                 Harbor Rights [D.I. 161, filed 11/19/2020].

       C.        Final Order (I) Authorizing the Debtors to Continue Performing Under
                 Prepetition Hedging and Trading Agreements and Honor Obligations Related
                 Thereto, and (II) Confirming Non-Waiver of Prepetition Swap Participants’
                 Safe Harbor Rights [D.I. 184, filed 11/23/2020].

       Responses Received: None.

       Status:      A final order has been entered in this matter. Therefore, no hearing is
                    necessary.

6.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Continued
       Use of the Debtors’ Cash Management System, (II) Authorizing Continued Intercompany
       Transfers Among Debtor and Non-Debtor Affiliates and (II) Granting Related Relief
       [D.I. 10, filed 11/01/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.




EAST\177648929                                   4
             Case 20-12737-KBO           Doc 191      Filed 11/23/20    Page 5 of 11




       Related Documents:

       A.        Interim Order (I) Authorizing the Continued Use of the Debtors’ Cash Management
                 System, (II) Authorizing Continued Intercompany Transfers Among Debtor and
                 Non-Debtor Affiliates and (III) Granting Related Relief [D.I. 79, filed 11/03/2020].

       B.        Certification of Counsel Regarding Motion of the Debtors for Entry of Interim and
                 Final Orders (I) Authorizing the Continued Use of the Debtors' Cash Management
                 System, (ii) Authorizing Continued Intercompany Transfers Among Debtor and
                 Non-Debtor Affiliates and (III) Granting Related Relief [D.I. 175, filed
                 11/20/2020].

       C.        Final Order (I) Authorizing the Continued Use of the Debtors’ Cash
                 Management System, (II) Authorizing Continued Intercompany Transfers
                 Among Debtor and Non-Debtor Affiliates and (III) Granting Related Relief
                 [D.I. 188, filed 11/23/2020].

       Responses Received: None.

       Status:      A final order has been entered in this matter. Therefore, no hearing is
                    necessary.

7.     Application of the Debtors for Entry of an Order Authorizing Employment and Retention
       of Prime Clerk LLC as Administrative Advisor, Pursuant to 11 U.S.C. § 327(a), Effective
       as of the Petition Date [D.I. 86, filed 11/03/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Certificate of No Objection Regarding Application of the Debtors for Entry of an
                 Order Authorizing Employment and Retention of Prime Clerk LLC as
                 Administrative Advisor, Pursuant to 11 U.S.C. § 327(a), Effective as of the Petition
                 Date [D.I. 164, filed 11/19/2020].

       B.        Order Authorizing Employment and Retention of Prime Clerk LLC as
                 Administrative Advisor, Pursuant to 11 U.S.C. § 327(a), Effective as of the
                 Petition Date [D.I. 186, filed 11/23/2020].

       Responses Received: None.

       Status:      An order has been entered in this matter.           Therefore, no hearing is
                    necessary.

8.     Motion of the Debtors for Entry of an Order Authorizing Them to File Exhibit I to the Plan
       Supplement Under Seal [D.I. 126, filed 11/09/2020].



EAST\177648929                                    5
             Case 20-12737-KBO          Doc 191      Filed 11/23/20    Page 6 of 11




       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Certificate of No Objection Regarding Motion of the Debtors for Entry of an Order
                 Authorizing Them to File Exhibit I to the Plan Supplement Under Seal [D.I. 165,
                 filed 11/19/2020].

       Responses Received: None.

       Status:      A Certificate of No Objection has been filed, and the proposed form of order
                    has been uploaded for the Court’s consideration. This matter is adjourned to
                    November 30, 2020 at 2:00 p.m. (EST) unless otherwise directed by the
                    Court.

MATTERS GOING FORWARD:

9.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors’
       Proposed Form of Adequate Assurance of Payment to Utility Companies, (II) Establishing
       Procedures for Resolving Objections by Utility Companies, (III) Prohibiting Utility
       Companies From Altering, Refusing, or Discontinuing Service and (IV) Granting Related
       Relief [D.I. 5, filed 10/18/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Interim Order (I) Authorizing the Debtors’ Proposed Form of Adequate Assurance
                 of Payment to Utility Companies, (II) Establishing procedures for Resolving
                 Objections by Utility Companies, (III) Prohibiting Utility Companies From
                 Altering, Refusing, or Discontinuing Service, and (IV) Granting Related Relief
                 [D.I. 74; filed 11/03/2020].

       Responses Received:

       A.        Objection of Certain Utility Companies to the Motion of the Debtors for Entry of
                 Interim and Final Orders (I) Authorizing the Debtors’ Proposed Form of Adequate
                 Assurance of Payment to Utility Companies, (II) Establishing Procedures for
                 Resolving Objections by Utility Companies, (III) Prohibiting Utility Companies
                 From Altering, Refusing, or Discontinuing Service and (IV) Granting Related
                 Relief [D.I. 146, filed 11/17/2020] (the “Utilities Objection”).

       B.        Notice of Withdrawal of Objection [D.I. 190, filed 11/23/2020].

       Status:      The Debtors have resolved the Utilities Objection and it has been
                    withdrawn. The Debtors also received informal comments to the proposed


EAST\177648929                                   6
             Case 20-12737-KBO           Doc 191      Filed 11/23/20    Page 7 of 11




                    form of final order from the UST, which will be incorporated into a revised
                    form of final order and submitted under Certification of Counsel. This
                    matter is adjourned to November 30, 2020 at 2:00 p.m. (EST) unless
                    otherwise directed by the Court.

10.    Motion of the Debtors for Approval of Interim and Final Agreed Orders (I) Authorizing
       the Debtors’ Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying
       the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
       [D.I. 11, filed 11/01/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 20,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Interim Order (I) Authorizing the Debtors’ Use of Cash Collateral, (II) Granting
                 Adequate Protection, (III) Modifying the Automatic Stay, (IV) Scheduling a Final
                 Hearing, and (V) Granting Related Relief [D.I. 80, filed 11/03/2020].

       B.        Notice of Filing Final Order on motion of the Debtors for Approval of Interim and
                 Final Orders (I) Authorizing the Debtors’ use of Cash Collateral, (II) Granting
                 Adequate Protection, (III) Modifying the Automatic Stay, and (IV) Granting
                 Related Relief [D.I. 167, filed 11/19/2020].

       Responses Received: None.

       Status:      This uncontested matter is adjourned to November 30, 2020 at 2:00 p.m.
                    (EST).

11.    Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate
       Investment Trust and Certain of Its Direct and Indirect Subsidiaries (With Technical
       Modifications as of November 1, 2020) [D.I. 15, filed 11/02/2020].

       Objection Deadline: November 17, 2020, at 4:00 p.m. (EST); extended to November 18,
       2020, at 12:00 a.m. (EST) for the UST.

       Related Documents:

       A.        Notice of Filing Blackline Comparison of Debtors’ Joint Prepackaged Chapter 11
                 Plan of Reorganization of Pennsylvania Real Estate Investment Trust and Certain
                 of Its Direct and Indirect Subsidiaries [D.I. 16, filed 11/02/2020].

       B.        Disclosure Statement Relating to the Joint Prepackaged Chapter 11 Plan of
                 Reorganization of Pennsylvania Real Estate Investment Trust and Certain of Its
                 Direct and Indirect Subsidiaries [D.I. 17, filed 11/02/2020].

       C.        Notice of Filing of Solicitation Version of the Disclosure Statement Relating to the
                 Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate


EAST\177648929                                    7
             Case 20-12737-KBO           Doc 191      Filed 11/23/20    Page 8 of 11




                 Investment Trust and Certain of Its Direct and Indirect Subsidiaries [D.I. 18, filed
                 11/02/2020].

       D.        Declaration of Craig E. Johnson of Prime Clerk LLC Regarding Solicitation of
                 Votes and Tabulation of Ballots Cast on the Debtors’ Joint Prepackaged Chapter
                 11 Plan of Reorganization of Pennsylvania Real Estate Investment Trust and
                 Certain of Its Direct and Indirect Subsidiaries [D.I. 63, filed 11/03/2020].

       E.        Notice of Filing of Plan Supplement to the Joint Prepackaged Chapter 11 Plan of
                 Reorganization of Pennsylvania Real Estate Investment Trust and Certain of Its
                 Direct and Indirect Subsidiaries [D.I. 125, filed 11/09/2020].

       F.        Motion of the Debtors for Entry of an Order Authorizing Them to File Exhibit I to
                 the Plan Supplement Under Seal [D.I. 126, filed 11/09/2020].

       G.        SEALED – Unredacted Exhibit I to Plan Supplement [D.I. 127, filed 11/09/2020].

       H.        Notice of Filing Redacted Exhibit I to the Plan Supplement [D.I. 128, filed
                 11/09/2020].

       I.        Stipulation Among Debtors, Wells Fargo Bank, National Association, and Certain
                 Affiliates of Strategic Value Partners Regarding Matters to Be Resolved Pursuant
                 to Rule 9019 of the Federal Rules of Bankruptcy Procedure [D.I. 155, filed
                 11/19/2020].

       J.        Second Notice of Filing of Plan Supplement to the Joint Prepackaged Chapter 11
                 Plan of Reorganization of Pennsylvania Real Estate Investment Trust and Certain
                 of Its Direct and Indirect Subsidiaries [D.I. 166, filed 11/19/2020].

       K.        Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate
                 Investment Trust and Certain of Its Direct and Indirect Subsidiaries (With
                 Additional Technical Modifications as of November 20, 2020) [D.I. 168, Filed
                 11/20/2020].

       L.        Notice of Filing Blackline Comparison of Debtors’ Joint Prepackaged Chapter 11
                 Plan of Reorganization of Pennsylvania Real Estate Investment Trust and Certain
                 of Its Direct and Indirect Subsidiaries [D.I. 169, filed 11/20/2020].

       M.        Debtors’ Memorandum of Law in Support of an Order Approving the Disclosure
                 Statement for, and Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan or
                 Reorganization [D.I. 170, filed 11/20/2020].

       N.        Declaration of Mario C. Ventresca, Jr. in Support of Confirmation of Joint
                 Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Trust
                 and Certain of Its Direct and Indirect Subsidiaries [D.I. 171, filed 11/20/2020].

       O.        Declaration of Jon Walters of PJT Partners LP, the Debtors’ Investment Banker, in
                 Support of Confirmation of the Joint Prepackaged Chapter 11 Plan of


EAST\177648929                                    8
             Case 20-12737-KBO            Doc 191      Filed 11/23/20    Page 9 of 11




                 Reorganization of Pennsylvania Real Estate Investment Trust and Certain of Its
                 Direct and Indirect Subsidiaries [D.I. 172, filed 11/20/2020].

       P.        [Proposed] Findings of Fact, Conclusions of Law, and Order Approving the
                 Adequacy of the Debtors; Disclosure Statement for, and Confirming, the Debtors’
                 Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate
                 Investment Trust and Certain of Its Direct and Indirect Subsidiaries [D.I. 173, filed
                 11/20/2020].

       Responses Received:

       A.        Limited Objection to Proposed Plan of Reorganization and Reservation of Rights
                 of the Prudential Insurance Company of America and Teachers Insurance and
                 Annuity Association of America [D.I. 142, filed 11/16/2020].

       Status:      The objection has been resolved. The Debtors have received informal
                    comments from the UST and other parties in interest, all of which have been
                    resolved. This matter is adjourned to November 30, 2020 at 2:00 p.m.
                    (EST).

12.    Application of the Debtors for Entry of an Order (I) Authorizing the Debtors to Retain and
       Employ DLA Piper LLP (US) as Counsel, Effective as of the Petition Date and (II)
       Granting Related Relief [D.I. 95, filed 11/04/2020].

       Objection Deadline: November 18, 2020, at 4:00 p.m. (EST); extended to November 23,
       2020 at 12:00 p.m. (EST) for the UST.

       Related Documents:

       A.        Supplemental Declaration of Richard A. Chesley in Support of Application of
                 the Debtors for Entry of an Order (I) Authorizing the Debtors to Retain and
                 Employ DLA Piper LLP (US) as Counsel, Effective as of the Petition Date, and
                 (II) Granting Related Relief [D.I. 180, filed 11/22/2020].

       B.        Certification of Counsel Regarding Application of Debtors for Entry of an
                 Order (I) Authorizing the Debtors to Retain and Employ DLA Piper LLP (US)
                 as Counsel, Effective as of the Petition Date and (II) Granting Related Relief
                 [D.I. 181, filed 11/22/2020].

       C.        Order Granting Application of the Debtors for Entry of an Order (I)
                 Authorizing the Debtors to Retail and Employ DLA Piper LLP (US) as
                 Counsel, Effective as of the Petition Date and (II) Granting Related Relief [D.I.
                 189, filed 11/23/2020].

       Responses Received: None.

       Status:      An order has been entered in this matter.            Therefore, no hearing is
                    necessary.


EAST\177648929                                     9
            Case 20-12737-KBO         Doc 191       Filed 11/23/20   Page 10 of 11




13.    Application of the Debtors for Entry of an Order (I) Authorizing the Debtors to Retain and
       Employ PJT Partners LP as Investment Banker, Effective as of the Petition Date and (II)
       Granting Related Relief [D.I. 106, filed 11/05/2020].

       Objection Deadline: November 19, 2020 at 4:00 p.m. (EST); extended to November 23,
       2020 at 12:00 p.m. (EST) for the UST.

       Related Documents: None.

       Responses Received: None.

       Status:    The UST has provided informal comments, which the Debtors are currently
                  addressing. To allow time to resolve these comments, the UST requested, and
                  the Debtors have agreed, to extend the objection deadline for the UST until
                  November 23, 2020 at 12:00 p.m. (EST). The Debtors anticipate fully resolving
                  the UST’s comments prior to the hearing. This matter is adjourned to
                  November 30, 2020 at 2:00 p.m. (EST) unless otherwise directed by the
                  Court.

14.    Motion of the Debtors for the Entry of an Order (I) Authorizing the Debtors to Retain,
       Employ and Compensate Professionals Utilized in the Ordinary Court of Business and (II)
       Granting Related Relief [D.I. 119, filed 11/06/2020].

       Objection Deadline: November 20, 2020 at 4:00 p.m. (EST), extended to November 23,
       2020 at 12:00 p.m. (EST) for the UST.

       Related Documents: None.

       Responses Received: None.

       Status:    The UST has provided informal comments, which the Debtors are currently
                  addressing. To allow time to resolve these comments, the UST requested, and
                  the Debtors have agreed, to extend the objection deadline for the UST until
                  November 23, 2020 at 12:00 p.m. (EST). The Debtors anticipate fully resolving
                  the UST’s comments prior to the hearing. This matter is adjourned to
                  November 30, 2020 at 2:00 p.m. (EST) unless otherwise directed by the Court.

15.    Application of the Debtors for Entry of an Order Authorizing the Retention and
       Employment of Wachtell, Lipton, Rosen & Katz as Special Counsel for the Debtors,
       Effective as of the Petition Date [D.I. 131, filed 11/09/2020].

       Objection Deadline: November 23, 2020 at 4:00 p.m. (EST).

       Related Documents: None.

       Responses Received: None to date.




EAST\177648929                                 10
             Case 20-12737-KBO      Doc 191       Filed 11/23/20   Page 11 of 11




        Status:   The UST has provided informal comments, which the Debtors are currently
                  addressing. The Debtors anticipate fully resolving the UST’s comments prior
                  to the hearing. This matter is adjourned to November 30, 2020 at 2:00 p.m.
                  (EST) unless otherwise directed by the Court.

Dated: November 23, 2020
       Wilmington, Delaware
                                   Respectfully submitted,

                                   DLA PIPER LLP (US)

                                    /s/ R. Craig Martin
                                   R. Craig Martin (DE 5032)
                                   Stuart M. Brown (DE 4050)
                                   Aaron S. Applebaum (DE 5587)
                                   1201 North Market Street, Suite 2100
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 468-5655
                                   Facsimile: (302) 778-7834
                                   Email: craig.martin@us.dlapiper.com
                                           stuart.brown@us.dlapiper.com
                                           aaron.applebaum@us.dlapiper.com

                                   – and –

                                   Richard A. Chesley (pro hac vice pending)
                                   Daniel M. Simon (pro hac vice pending)
                                   Oksana Koltko Rosaluk (pro hac vice pending)
                                   David E. Avraham (pro hac vice pending)
                                   Tara Nair (pro hac vice pending)
                                   444 West Lake Street, Suite 900
                                   Chicago, Illinois 60606
                                   Telephone: (312) 368-4000
                                   Facsimile: (312) 236-7516
                                   Email: richard.chesley@us.dlapiper.com
                                          daniel.simon@us.dlapiper.com
                                          oksana.koltkorosaluk@us.dlapiper.com
                                          david.avraham@us.dlapiper.com
                                          tara.nair@us.dlapiper.com

                                   Proposed Counsel to the Debtors




 EAST\177648929                              11
